The defendant was convicted in the recorder's court of the city of Bessember for violation of the prohibition law, and appealed to the circuit court (Bessemer division). In the circuit court the plaintiff, the city of Bessemer, by its attorney filed a complaint charging that the defendant did have in her possession whisky in violation of section 2 of Ordinance 385, of the city of Bessemer, setting out section 2 in the complaint, and averring that it was regularly and legally adopted by said city before the alleged violation by the defendant, and was a valid subsisting ordinance at the time of the alleged commission of the offense and at the time of the trial.
The demurrer to the complaint was properly overruled.
On the trial in the circuit court the defendant moved to dismiss the appeal and discharge the defendant. A defendant may dismiss an appeal taken to the circuit court from judgment of the recorder's court, but when there is included in the motion to dismiss the motion to discharge the defendant, and no ground for the motion is shown, the court may not grant the motion to dismiss and discharge the defendant.
There is no bill of exceptions and no question presented for review on the court's refusal to give the affirmative charge for the defendant.
The judgment of the circuit court is affirmed.
Affirmed.